t c summary opinion united_states tax_court chester w bonar petitioner v commissioner of internal revenue respondent docket no 5240-00s filed date chester w bonar pro_se kathleen k raup for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure for each of the and taxable years the issue for decision is whether payments made by petitioner to his ex-wife in and are deductible as alimony under sec_215 background the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioner resided in philadelphia pennsylvania at the time his petition was filed with the court petitioner was legally divorced from his ex-wife in petitioner and his ex-wife entered into a stipulation and agreement agreement dated date providing for support for petitioner’s ex-wife and children with respect to child_support the agreement provides in pertinent part husband shall pay to wife as and for child_support the amount of two hundred sixty dollar_figure dollars per week payable on a weekly basis subject_to termination upon the death of the payor or infant children upon each of the infant children attaining the age of eighteen graduation from high school marriage or other emancipation whichever of said terminating contingencies shall first occur if the child is a full time high school student is not self-supporting and is living in the home of the parent receiving child_support the husband shall continue to pay said child_support until the child reaches the age of nineteen or graduates from high school whichever first occurs a separate provision addressing spousal support provides spousal support retirement husband shall pay to wife as and for spousal support alimony and maintenance the periodic sum of seven hundred dollar_figure dollars per month payable in one installment of dollar_figure on the day of each month beginning date subject_to automatic termination upon a the wife’s re-marriage or b the death of wife or husband or c the youngest child reaching age eighteen whichever of said terminating contingencies shall first occur pursuant to the provision providing for spousal support petitioner made payments to his former wife totaling dollar_figure in and dollar_figure in petitioner treated the payments as alimony within the meaning of sec_215 and deducted them from his gross_income in and on his form sec_1040 u s individual income_tax returns respondent determined that the payments were not deductible as alimony and issued petitioner a notice_of_deficiency discussion pursuant to sec_71 and sec_215 alimony is taxable to the recipient and is deductible by the payer child_support payments on the other hand are neither includable in income under sec_71 nor deductible under sec_215 see sec 7j1i c alimony is any payment in cash if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 - - c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 child_support is that part of a payment which the divorce_or_separation_instrument fixes as payable for the support of the children of the payor spouse see sec_71 an amount is treated as fixed under sec_71 and thus treated as child_support if it will be reduced on the happening of a contingency specified in the instrument relating to a child such as attaining a specified age marrying dying leaving school or a similar contingency sec_71 a respondent maintains that petitioner’s payments to his former spouse are not alimony within the meaning of sec_71 and thus are not deductible petitioner on the other hand maintains that the payments were made in accordance with the provision in the agreement calling for spousal support alimony and maintenance and that the agreement had a separate provision providing for child_support petitioner also points out that his alimony payments to his former spouse were not reduced as were the payments required under the agreement for child_support in - when his daughter jacqueline joan bonar began living with him regardless of the agreement’s characterization of petitioner’s payments as alimony the payments must meet the specific requirements of the internal_revenue_code in order to be deductible from petitioner’s gross_income for federal_income_tax purposes see 503_us_79 292_us_435 sec_71 specifically provides that a payment will be treated as an amount fixed as payable for the support of children of the payor spouse if the payments are reduced on the happening of a contingency relating to a child temporary regulations promulgated under sec_71 make clear that payments may be treated as child_support even if other separate payments specifically are designated as payable for the support of a child of the payor spouse sec_1_71-1t q a-16 temporary income_tax regs fed reg date under the terms of the agreement the payments at issue are subject_to automatic termination upon the youngest child reaching age eighteen this contingency renders petitioner’s payments ineligible for treatment as alimony see hammond v commissioner tcmemo_1998_53 fosberg v commissioner tcmemo_1992_713 we therefore hold that petitioner’s payments are not deductible from his gross_income in and -- - reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
